SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

976
CA 12-02091
PRESENT: SCUDDER, P.J., FAHEY, SCONIERS, AND VALENTINO, JJ.


JOE ANN MCCALL, PLAINTIFF-RESPONDENT,

                     V                                            ORDER

JOYCE A. SANDERS AND LADEL SANDERS, ALSO KNOWN
AS LYDEL SANDERS, DEFENDANTS-APPELLANTS.


LAW OFFICES OF EPSTEIN, GIALLEONARDO & HARTFORD, GETZVILLE (JENNIFER
V. SCHIFFMACHER OF COUNSEL), FOR DEFENDANTS-APPELLANTS.

WALSH, ROBERTS & GRACE, BUFFALO (ROBERT P. GOODWIN OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Niagara County
(Catherine Nugent Panepinto, J.), entered August 21, 2012. The order
rescinded a general release signed by plaintiff and denied the motion
of defendants to dismiss the amended complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   September 27, 2013                    Frances E. Cafarell
                                                 Clerk of the Court